UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6543



DEMETRIUS L. MCCOLLUM,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL   OFFICER  WIGGINS;   LIEUTENANT
VAUGHN; CASE MANAGER VAUGHN; COUNSELOR BROWN;
UNIT MANAGER MCLAMB,

                                            Defendants - Appellees,

          and


HARLEY G. LAPPIN,

                                                           Respondent.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:04-ct-00008-BO)


Submitted:   December 20, 2007          Decided:     December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demetrius L. McCollum, Appellant Pro Se.    David Thomas Huband,
BUREAU OF PRISONS, Butner, North Carolina; Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Demetrius L. McCollum appeals the district court’s order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    McCollum v. Wiggins, No. 5:04-ct-00008-BO (E.D.N.C. Feb.

21, 2007).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -